UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6018



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN KEITH BREVARD,

                                              Defendant - Appellant.



                              No. 03-6061



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN KEITH BREVARD,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-98-297-V)


Submitted:   March 20, 2003                 Decided:   March 27, 2003
Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Keith Brevard, Appellant Pro Se. Timika Shafeek, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Brian Keith Brevard seeks to

appeal from the district court’s order denying relief on his motion

under the All Writs Act that the court construed as a petition for

a writ of coram nobis.   28 U.S.C. § 1651.   We have independently

reviewed the record and conclude that Brevard has not established

reversible error.   See Miller-El v. Cockrell,    U.S.     , 2003 WL

431659 at *10 (U.S. Feb. 25, 2003) (No. 01-7662); United States v.

Brevard, No. CR-98-297-V (W.D.N.C. June 20 & Nov. 22, 2002).

Accordingly, we deny his motion for appointment of counsel and

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3